BAXTER, J., Concurring and Dissenting.
I concur fully in the majority’s decision to affirm the death judgment entered against defendant for the robbery and murder of his neighbors, the Brandts, in their rural home in Amador County. However, I disagree with the majority’s conclusion that the trial court erred, albeit nonprejudicially, in excluding evidence offered by defendant to mitigate his prior felony conviction for sexual battery at the penalty phase. Documentary proof that defendant had suffered such a conviction in Florida in 1977 was introduced by the People in its penalty case-in-chief.1
As the majority observes, the general rule that the sentencer in a capital case cannot be barred from considering favorable evidence bearing on the defendant’s character and background and the capital offense is not absolute. (See- Skipper v. South Carolina (1986) 476 U.S. 1, 4 [106 S.Ct. 1669, 1670-1671, 90 L.Ed.2d 1]; Lockett v. Ohio (1978) 438 U.S. 586, 604 [98 S.Ct. 2954, 2964-2965, 57 L.Ed.2d 973].) The trial court retains the authority, and indeed has a duty, to exclude evidence having no tendency in reason to prove a fact or circumstance which the sentencer could reasonably deem to have mitigating value. (Lockett v. Ohio, supra, 438 U.S. at p. 604, fn. 12 [98 S.Ct. at p. 2965]; see Evid. Code, § 210; McKoy v. North Carolina (1990) 494 U.S. 433, 440 [110 S.Ct. 1227, 1232, 108 L.Ed.2d 369].) Thus, to the extent defendant was entitled to present relevant mitigating evidence of the circumstances surrounding his prior felony conviction, evidence offered for this purpose was admissible only if it provided a rational basis on which jurors could impose a sentence less than death. The trial court obviously understood this principle and properly excluded the evidence at issue here.
As noted in the majority opinion, defendant offered to prove only the following carefully selected facts: that he and the victim socialized with defendant’s uncle and other acquaintances in a restaurant before the sexual assault; that defendant encountered the victim in her home later the same day; that defendant subsequently spoke to his uncle about the encounter and met with the Victim’s husband; that alcohol was consumed by the group at the restaurant; and that the victim flirted with the uncle even though her husband (who was a distant relative of defendant’s) was present. The defense offered to prove these facts through the testimony of the uncle. The defense, did not plan to call either of the two eyewitnesses to events occurring inside the victim’s home—defendant and the victim. The prosecution timely objected on relevance grounds. The trial court sustained the objection.
*1034I believe exclusion of the uncle’s testimony did not preclude the penalty jury from considering relevant evidence in mitigation. Obviously, the proffered evidence had no bearing on the capital offense—a multiple murder that occurred several years later in another state and served as the primary factor urged by the People in favor of a death sentence. Indeed, the special emphasis placed by the People on the savage circumstances of the capital crime is a key reason cited by the majority for finding no prejudice in the exclusion of evidence relating to the prior conviction.
Moreover, the trial court could reasonably conclude that defendant’s account of the prior crime was so censored and lacking in information about acts giving rise to the conviction that any mitigating inferences were speculative only. No evidence of any interaction between defendant and the victim at the restaurant was proffered. The defense also did not offer to describe events that took place from the time the group left the restaurant through the time the sexual assault occurred in the victim’s home and was reported to third persons. Although the uncle was prepared to testify that defendant spoke about the crime, the substance of these admissions was omitted from the offer of proof.
Hence, I disagree with the majority that the uncle’s testimony tended to show that defendant was “not as morally culpable” as the abstract of conviction might otherwise suggest—a conclusion the majority does not explain. (Maj. opn., ante, at p. 1016.) Nor did the proffered evidence demonstrate that defendant had “assum[ed] responsibility” for the crime, or that his sexual contact with the victim did not involve “violence.” (Id. at p. 1017.) In my view, the offer of proof amounted to little more than a calculated attempt to insinuate that the victim somehow invited the sexual assault, while withholding critical details that might have disclosed the true extent of defendant’s culpability. The trial court acted within the reasonable bounds of discretion in barring this evidence on relevance grounds.
Appellant’s petition for a rehearing was denied September 23, 1998, and the opinion was modified to read as printed above.

The parties stipulated during the capital trial that the Florida statute under which defendant was previously convicted involved nonconsensual sexual contact accomplished by the use of “physical force and violence not likely to cause serious personal injury.”